Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 2, 2018

                                     No. 04-16-00827-CV

Frances M. BUPP, Martha King Berglund, Evelyn Seydler Martin, Andrea Lee Castillo, Mary C.
                       Forister, Shirley Dixon, and Cindy Forister,
                                        Appellants

                                               v.

Harold Joe BISHOP, Jr., Individually and as Trustee of the Bishop Management Trust, General
Partner of J & K Bishop Partnership, LTD, and as Executor of the Estate of Melanie Kay Bishop,
                                          Appellees

                 From the 81st Judicial District Court, Karnes County, Texas
                            Trial Court No. 15-01-00011-CVK
                        Honorable Donna S. Rayes, Judge Presiding

                                        ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice (Not Participating)
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice

       The court has considered the appellees’ amended motion for en banc reconsideration and
the motion is DENIED.


                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of February, 2018.

                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court